Citation Nr: 1817349	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for obstructive sleep apnea (sleep apnea).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1978 to July 1979 and from February 2003 to June 2003.  

These matters come before the Board of Veterans' Appeals (Board) from multiple RO rating decisions.  In regard to the claim for service connection for erectile dysfunction, the RO issued an August 2012 rating decision denying the claim of service connection for erectile dysfunction.  The Veteran filed a notice of disagreement (NOD) in September 2012 and in June 2014, the RO issued another rating decision denying the claim on a secondary basis.  The RO issued a statement of the case (SOC) in October 2014 and the Veteran timely filed a substantive appeal in December 2014.  The RO subsequently issued a supplemental SOC (SSOC) in March 2015.  

In regard to the claim for service connection for sleep apnea, the RO issued an April 2010 rating decision denying the claim.  The Veteran filed a NOD later in April 2010 and in November 2010, the RO issued a SOC.  The Veteran timely filed a substantive appeal in December 2010 and was issued two SSOCs in October 2014 and May 2015.

Finally, with regard to the claim for service connection for diabetes, the RO sent the Veteran a letter in July 2017 informing him that the petition to reopen his claim for service connection for diabetes was denied due to lack of new and material evidence.  The Veteran filed a NOD in July 2017 and in September 2017, the RO issued a SOC.  The Veteran timely filed a substantive appeal in November 2017.  Historically, the claim for service connection for diabetes was denied in August 2012.  

In July 2013, the Veteran was afforded an informal Decision Review Officer (DRO) conference.  A copy of the DRO informal conference report is of record.  

The issue of whether new and material evidence was received to reopen the claim for entitlement to service connection for diabetes is discussed in the decision below.  The claims for entitlement to service connection for erectile dysfunction and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In an August 2012 rating decision, the RO denied the Veteran's claim for service connection for diabetes.  The Veteran did not file a NOD nor was new and material evidence received prior to the expiration of the appeal period or an appellate decision.

2.  Evidence received since the August 2012 rating decision does not relate to the basis for the prior denial nor raise a reasonable possibility of substantiating the claim of service connection for diabetes.  


CONCLUSIONS OF LAW

1.  The August 2012 rating decision that denied the claim for entitlement to service connection for diabetes is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the August 2012 decision is not new and material and the criteria for reopening the claim for entitlement to service connection for diabetes have therefore not been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's lay statements should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran's claim for service connection for diabetes was denied in an August 2012 rating decision on the basis that medical records in support of the claim do not support diagnosis or treatment of diabetes which began in or was caused by military service.  At the time of the denial, the record contained a June 2012 statement of support, service treatment records from December 1978 to July 1979 and from February 2003 to June 2003, and outpatient treatment records from the San Juan VA Medical Center (VAMC), to include VA Ponce Outpatient Clinics from March 2005 to June 2012.  The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the August 2012 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.302,  20.1103.

Evidence received since the August 2012 denial includes treatment records from the Ponce Outpatient Clinic and the San Juan VAMC from July 2003 to July 2017.  The RO originally denied the claim because the evidence of record did not show an event, injury or disease in service or that the Veteran's diabetes developed to a compensable degree within the specified time following release from service.  The new treatment records indicated that the Veteran was diagnosed with diabetes mellitus in December 2009.  This fact was available to and considered by the RO at the time of the August 2012 rating decision.  The new evidence does not include evidence relating to a nexus between current diabetes and service or indicating that diabetes had its onset in service or the one year presumptive period.  Thus, the new evidence is cumulative.  As such, the evidence received since the prior final denial does not relate to the basis for the prior denial nor raise a reasonable possibility of substantiating the claim.  Therefore, the evidence received since August 2012 is not new and material and reopening of the claim for service connection for diabetes is not warranted.  The benefit of the doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit of the doubt doctrine is doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).




ORDER

The application to reopen a claim of service connection for diabetes mellitus is denied.


REMAND

After having considered the remaining matters on appeal, and for reasons expressed immediately below, further development is required before the claims remaining on appeal may be finally adjudicated.  

With respect to the claim of entitlement to service connection for erectile dysfunction, the Veteran has asserted that this disability is due to his service-connected lumbar spine.  The Veteran was afforded a VA examination in August 2013 at which time the examiner provided a negative nexus opinion, concluding that the Veteran's erectile dysfunction was less likely than not secondary to lumbar spine and of organic origin.  Service connection may be granted for a disease or injury which results from or was aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b) (2017).  Significantly, the examiner failed to address the question of aggravation of the claimed disability by the service-connected lumbar spine.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (VA examiner's statement that veteran's alcoholism was "related to" factors other than his service-connected PTSD was not sufficient to permit the Board to conclude that the Veteran's service connected PTSD did not aggravate his alcoholism). 

Thus, the evidence currently of record is inadequate to resolve the claim for service connection for erectile dysfunction and further medical opinion in this regard is warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Additionally, the Veteran indicated on his substantive appeal in December 2014 that he recently had a circumcision, which is evidenced in the record as having occurred in September 2014.  However, medical records pertaining to this procedure are not of record.  As such, upon remand, VA should seek authorization from the Veteran to obtain the outstanding treatment records from the identified provider.  

With respect to the claim for entitlement to service connection for sleep apnea, a May 2015 lay statement indicates that the individual making the statement served with the Veteran during Reserve service from 2009 to 2012.  The record is unclear as to when the Veteran's dates of Reserve service are, and the dates of any active duty training (ACTDUTRA) or inactive duty training (INACTDUTRA) performed therein.  Additionally, there is no nexus opinion of record regarding whether the Veteran's diagnosed sleep apnea is related to service.  As such, upon remand, the RO should request from any appropriate source information relating to the dates of the Veteran's Reserve service and also seek a nexus opinion as to whether the Veteran's sleep apnea is related to service.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records - including the records of the Veteran's September 2014 circumcision.  

2.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an opinion addressing the etiology of the diagnosed erectile dysfunction specifically addressing whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that the disability was either (a) caused or (b) aggravated by service-connected disease or injury, to include lumbar spine disability. 

If aggravation by service-connected disability is found, the physician should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medial evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence.  The physician should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.  In this regard, the physician is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the physician should clearly so state and explain why.  

All findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  Arrange to obtain from an appropriate VA physician an opinion addressing the etiology of the Veteran's diagnosed sleep apnea specifically addressing whether it is at least as likely as not (i.e. a 50 percent chance or greater possibility) that the Veteran's sleep apnea was caused by, related to, or had its onset in service.  

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence.  The examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.  In this regard, the examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.  

All findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  Request information from any appropriate source as to the dates of the Veteran's Reserve service, any ACTDUTRA or INACTDUTRA therein.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative and appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


